DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Claim Objections	3
IV. Claim Rejections - 35 USC § 112	4
A. Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	4
V. Claim Rejections - 35 USC § 102	4
A. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0040283 (“Star”) as evidenced by US 2002/0037593 (“Craighead”) only for claim 12.	5
B. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0389272 (“Ho”) as evidenced by Craighead for only claim 12.	6
C. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0234861 (“Chen”) as evidenced by Craighead for only claim 12.	7
VI. Claim Rejections - 35 USC § 103	8
A. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Ho in view of US 2011/0117669 (“Ren”).	8
B. Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Star in view of US 2005/0224346 (“Holm-Kennedy”) and as evidenced by Craighead for only claim 3.	9
C. Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holm-Kennedy and as evidenced by Craighead for only claim 3.	12
D. Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holm-Kennedy, as applied to claim 1 above, and further in view of Ren.	15
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Attention is made to the reference, N. Kumar et al., "Dielectrophoresis Assisted Rapid, Selective and Single Cell Detection of Antibiotic Resistant Bacteria with G-FETs", Biosensors and Bioelectronics 156 (2020) 112123, cited in the Instant Specification at paragraph [0052].

III. Claim Objections
(1) Claims 5 and 14 are objected to because of the following informalities:  Replace “specie” with “species” for correct spelling.
(2) Claims 8 and 17 are objected to because of the following informalities:  To the extent that the superscripted numbers 50 and 51 are something other than the names associated with the bacteria, e.g., end notes to the publication to Kumar et al. noted above, then these must be removed since there are no such end notes in the Instant Application.
(3) Claim 17 is further objected to because of the following informalities:  In line 1, replace “method” with “device” for correct antecedent basis.
Appropriate correction or clarification is required.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A. Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 16 recites the limitation “the peptide G-FET/peptide device”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may mean either “the peptide and the G-FET/peptide device” or “the 
For the purposes of examination, it will be presumed that either of the interpretations is possible.

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0040283 (“Star”) as evidenced by US 2002/0037593 (“Craighead”) only for claim 12.
With regard to claim 11, 12, 14, 15, and 17, Star discloses, 
11. A label-free bacteria detection system, comprising: 
a graphene field effect transistor (G-FET)/peptide device comprising a peptide probe [i.e. (AMP) specific to E. coli 0157:H7] capable of recognizing and binding to a bacterial target [i.e. E. coli 0157:H7] integrated on the G-FET [¶¶ 34-39, 48, 57, 77, 81; Figs. 2A, 3A, 5A-5B].  
12. The device of claim 11, wherein the bacterial target [i.e. E. coli 0157:H7; ¶¶ 57, 81] is pathogenic bacteria [E. coli 0157:H7 is pathogenic, as evidenced by Craighead at ¶ 18].  
14. The device of claim 11, wherein the peptide probe [i.e. (AMP) specific to E. coli 0157:H7; ¶¶ 57, 81] is bacterial specie specific [E. Coli is a species].  
15. The device of claim 11, wherein the peptide probe [i.e. (AMP) specific to E. coli 0157:H7; ¶¶ 57, 81] is bacterial strain specific [E. coli 0157:H7 is the strain of the species E. Coli].  
17. The method of claim 11, wherein the bacterial target includes S. aureus (ATCC 6538), wild-type A. baumannii (AB5075)50, A. baumannii (5075 LOS-)51, B. subtilis, or E. coli [i.e. E. coli 0157:H7].

Claim 16 reads,
16. The device of claim 11, wherein the peptide G-FET/peptide device is storable at room temperature.  
This is a statement of intended use that fails to have patentable weight in claims drawn to a device.  (See MPEP 2114(II).)  It is held, absent evidence to the contrary, that the GFET/peptide is capable of being stored at room temperature because all of the claimed structural features are disclosed and it is at least used at room temperature (Star: ¶¶ 22, 37, 48, 53).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

B. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0389272 (“Ho”) as evidenced by Craighead for only claim 12.
With regard to claim 11, Ho discloses,
11. A label-free bacteria detection system, comprising: 
a graphene field effect transistor (G-FET)/peptide device comprising a peptide probe [i.e. “polyclonal anti-E. coli O157:H7 antibody”; ¶¶ 84, 88] capable of recognizing and binding to a bacterial target [i.e. “E. coli O157:H7”; ¶¶ 84, 88] integrated on the G-FET [¶¶ 55-58; Figs. 1, 2, 9].  
Note that a carbon nanotube (CNT) is graphene in the form of a cylinder or tube; therefore, a CNT-FET is a G-FET.  In addition, Ho states that “[t]he carbon nanotube portion [18] may include CNTs and graphene” (Ho: ¶ 55; Fig. 1). 

With regard to claims 12 and 14-17, Ho further discloses,
12. The device of claim 11, wherein the bacterial target [i.e. E. coli O157:H7; ¶¶ 84, 88] is pathogenic bacteria [E. coli O157:H7 is pathogenic, as evidenced by Craighead at ¶ 18]. 
14. The device of claim 11, wherein the peptide probe [i.e. “polyclonal anti-E. coli O157:H7 antibody”; ¶¶ 84, 88] is bacterial specie specific [E. Coli is a species].  
15. The device of claim 11, wherein the peptide probe [i.e. “polyclonal anti-E. coli O157:H7 antibody” ¶¶ 84, 88] is bacterial strain specific [E. coli O157:H7 is the strain of the species E. Coli]. 
16. The device of claim 11, wherein the peptide G-FET/peptide device is storable at room temperature [¶¶ 54, 67].  
17. The method of claim 11, wherein the bacterial target includes S. aureus (ATCC 6538), wild-type A. baumannii (AB5075)50, A. baumannii (5075 LOS-)51, B. subtilis, or E. coli [i.e. E. coli O157:H7].

C. Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0234861 (“Chen”) as evidenced by Craighead for only claim 12.
With regard to claims 11, 12, 14, 15, and 17, Chen discloses,
11. A label-free bacteria detection system [¶ 52], comprising: 
a graphene field effect transistor (G-FET)/peptide device comprising a peptide probe [i.e. “anti-E. coli O157:H7 antibodies”; ¶¶ 67-69] capable of recognizing and binding to a bacterial target [i.e. “E. coli O157:H7”; ¶¶ 67-69] integrated on the G-FET [i.e. the TRMGO FET ¶¶ 67-78; Figs. 4A-4D].
12. The device of claim 11, wherein the bacterial target [i.e. E. coli O157:H7] is pathogenic bacteria [E. coli O157:H7 is pathogenic, as evidenced by Craighead at ¶ 18]. 
14. The device of claim 11, wherein the peptide probe [i.e. “anti-E. coli O157:H7 antibodies”; ¶¶ 67-69] is bacterial specie specific [E. Coli is a species].  
15. The device of claim 11, wherein the peptide probe [i.e. “polyclonal anti-E. coli O157:H7 antibodies” ¶¶ 67-69] is bacterial strain specific [E. coli O157:H7 is the strain of the species E. Coli]. 
17. The method of claim 11, wherein the bacterial target includes S. aureus (ATCC 6538), wild-type A. baumannii (AB5075)50, A. baumannii (5075 LOS-)51, B. subtilis, or E. coli [i.e. E. coli O157:H7].

Claim 16 reads,
16. The device of claim 11, wherein the peptide G-FET/peptide device is storable at room temperature.  
This is a statement of intended use that fails to have patentable weight in claims drawn to a device.  (See MPEP 2114(II).)  It is held, absent evidence to the contrary, that the GFET/peptide is capable of being stored at room temperature because all of the claimed structural features are disclosed.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Ho in view of US 2011/0117669 (“Ren”).
Claim 13 reads,
13. The device of claim 11, wherein the bacterial target is an antibiotic resistant bacterial strain.  
The prior art of Ho, as explained above, discloses each of the features of claim 11.  Ho further teaches that the G-FET/peptide device was used to detect Staphylococcus Aureus (Ho: Fig. 10). 
Ho does not indicate the strain of S. Aureus and does not, therefore, indicate if it is an antibiotic-resistant strain.  
Ren, like Ho, teaches a bioFET (a functionalized HEMT) having an active surface functionalized with preferably antibodies that selectively bind pathogens including bacteria (Ren: ¶¶ 25-35, 43; Fig. 1A).  In particular, Ren explains the importance of detecting particularly harmful bacteria including methicillin-resistant S. Aureus (MRSA) and Clostridium difficile, both of which are antibiotic resistant (Ren: ¶ 28).
Inasmuch as both Ho and Ren use antibodies as the probe molecule to bind a target bacteria, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the antibody probe molecule for the S. Aureus used in Ho from a MRSA antibody in order to make the sensor in Ho capable of detecting MRSA.

B. Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Star in view of US 2005/0224346 (“Holm-Kennedy”) and as evidenced by Craighead for only claim 3.
Claim 1 reads,
1. A method for the label-free detection of bacteria, comprising: 
[1] fabricating a graphene field effect transistor (G-FET); 
[2] synthesizing a peptide probe capable of recognizing and binding to a bacterial target; 
[3] integrating the peptide probe on the G-FET to provide a G-FET/peptide device; 
[4] performing electric-field assisted binding of at least one bacterial cell of the bacterial target to the G-FET/peptide device; and 
[5] electrically detecting the binding of the at least one bacterial cell to the G- FET/peptide device.  
With regard to claim 1, Star discloses,
1. A label-free bacteria detection system, comprising: 
[1] fabricating a graphene field effect transistor (G-FET) [¶¶ 52, 77; Fig. 3A];
[2] synthesizing a peptide probe [i.e. (AMP) specific to E. coli 0157:H7] capable of recognizing and binding to a bacterial target [i.e. E. coli 0157:H7] integrated on the G-FET [¶¶ 34-39, 48, 57, 81; Figs. 2A, 3A, 5A-5B];
[3] integrating the peptide probe on the G-FET to provide a G-FET/peptide device [¶¶ 57, 81]; 
[4] performing … binding of at least one bacterial cell of the bacterial target [i.e. E. coli 0157:H7] to the G-FET/peptide device [¶¶ 27, 28, 57]; and 
[5] electrically detecting the binding of the at least one bacterial cell to the G- FET/peptide device [¶ 57; Figs. 5A, 5B]. 
With regard to feature [4] of claim 1, Chen does not discuss that the binding is “electric-field assisted” binding of the bacterial cell, as required by feature [4].  
It is noted that the “electric-field assisted binding” is described in the Instant Application as being a means for inducing or driving the bacteria in the analyte solution toward the active region of the G-FET using an electric field (voltage pulses) in contrast to mere diffusion of the bacteria (Instant Specification: ¶ 64).
Holm-Kennedy, like Star, discloses a chemFET or bioFET sensor for detecting chemical and biochemical agents (Holm-Kennedy: Abstract; ¶¶ 6, 28, 69-76; Figs. 7-10), the FET including an active surface that may be functionalized with a probe (i.e. a “recognition element 10”; ¶ 57; Fig. 1), which may be a peptide such as an antibody (¶¶ 9, 38, 55, 107), that binds a specific “target 150” (¶ 57; Fig. 1), which may be a bacteria (¶¶ 12, 49, 103).
In addition, Holm-Kennedy teaches the benefit of using “electric-field assisted binding” consistent with the meaning described in the Instant Application, i.e. that an electric field is used to move the target species toward that the active area of FET where the probes are attached, thereby increasing the concentration of the target molecules near said active region, in turn, increasing the probability of a binding event between a target 150 and a probe 10 (Holm-Kennedy: ¶¶ 40-43, 110-124; Figs. 33 through 37B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use “electric-field assisted binding” in the FET device of Star at least in order to increase the speed of the sensing process, as explicitly stated in (Holm-Kennedy: ¶ 111).  As such, Holm-Kennedy may be seen as an improvement to Star, in this aspect.
This is all of the features of claim 1.

Claim 2 reads,
2. The method of claim 1, wherein electrically detecting the binding of the at least one bacterial cell comprises monitoring changes in the Dirac voltage.
Fig. 5A of Star shows a shift in the Dirac voltage between the AMP-functionalized G-FET relative to each different concentration of E. coli 0157:H7 (¶¶ 27, 57).  The Dirac voltage is the minimum in each of the curves of the conductance (G/S) as a function of the gate voltage (Vg/V), as clarified by Star (at ¶¶ 49, 53 and associated Figs. 2B and 3B). 

With regard to claims 3, 5, 6, and 8 of claim 1, Star further discloses,
3. The method of claim 1, wherein the at least one bacterial cell [i.e. E. coli 0157:H7; ¶¶ 57, 81] is pathogenic bacteria [E. coli 0157:H7 is pathogenic, as evidenced by Craighead at ¶ 18].  
5. The method of claim 1, wherein the peptide probe [i.e. (AMP) specific to E. coli 0157:H7; ¶¶ 57, 81] is bacterial specie specific [E. Coli is a species].  
6. The method of claim 1, wherein the peptide probe [i.e. (AMP) specific to E. coli 0157:H7; ¶¶ 57, 81] is bacterial strain specific [E. coli 0157:H7 is the strain of the species E. Coli].  
8. The method of claim 1, wherein the bacterial target includes S. aureus (ATCC 6538), wild-type A. baumannii (AB5075)50, A. baumannii (5075 LOS-)51, B. subtilis, or E. coli [i.e. E. coli 0157:H7].


With regard to claim 7, 
7. The method of claim 1, wherein the peptide G-FET/peptide device is storable at room temperature.  
It is held, absent evidence to the contrary, that the G-FET/peptide device of Star/Holm-Kennedy “is storable at room temperature” simply by not being heated or cooled during storage.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
To the extent that Applicant is suggesting that the G-FET/peptide device maintains its ability to detect bacteria after being stored at room temperature for some specified length of time, then this is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

C. Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holm-Kennedy and as evidenced by Craighead for only claim 3.
Claim 1 reads,
1. A method for the label-free detection of bacteria, comprising: 
[1] fabricating a graphene field effect transistor (G-FET); 
[2] synthesizing a peptide probe capable of recognizing and binding to a bacterial target; 
[3] integrating the peptide probe on the G-FET to provide a G-FET/peptide device; 
[4] performing electric-field assisted binding of at least one bacterial cell of the bacterial target to the G-FET/peptide device; and 
[5] electrically detecting the binding of the at least one bacterial cell to the G- FET/peptide device.  
With regard to claim 1, Chen discloses, 
1. A method for the label-free detection of bacteria, comprising: 
[1] fabricating a graphene field effect transistor (G-FET) [¶¶ 67-67]; 
[2] synthesizing a peptide probe [“anti-E. coli O157:H7 antibodies”; ¶ 67] capable of recognizing and binding to a bacterial target [i.e. “E. coli O157:H7”; ¶¶ 75-79; Figs. 4A-4D]; 
[3] integrating the peptide probe on the G-FET to provide a G-FET/peptide device [¶ 69]; 
[4] performing … binding of at least one bacterial cell [i.e. “E. coli O157:H7”] of the bacterial target to the G-FET/peptide device [¶¶ 75-79; Figs. 4A-4D]; and 
[5] electrically detecting the binding of the at least one bacterial cell to the G- FET/peptide device.  

With regard to feature [4] of claim 1, Chen does not discuss that the binding is “electric-field assisted” binding of the bacterial cell, as required by feature [4].  
It is noted that the “electric-field assisted binding” is described in the Instant Application as being a means for inducing or driving the bacteria in the analyte solution toward the active region of the G-FET using an electric field (voltage pulses) in contrast to mere diffusion of the bacteria (Instant Specification: ¶ 64).
Holm-Kennedy, like Chen, discloses a chemFET or bioFET sensor for detecting chemical and biochemical agents (Holm-Kennedy: Abstract; ¶¶ 6, 28, 69-76; Figs. 7-10), the FET including an active surface that may be functionalized with a probe (i.e. a “recognition element 10”; ¶ 57; Fig. 1), which may be a peptide such as an antibody (¶¶ 9, 38, 55, 107), that binds a specific “target 150” (¶ 57; Fig. 1), which may be a bacteria (¶¶ 12, 49, 103).
In addition, Holm-Kennedy teaches the benefit of using “electric-field assisted binding” consistent with the meaning described in the Instant Application, i.e. that an electric field is used to move the target species toward that the active area of FET where the probes are attached, thereby increasing the concentration of the target molecules near said active region, in turn, increasing the probability of a binding event between a target 150 and a probe 10 (Holm-Kennedy: ¶¶ 40-43, 110-124; Figs. 33 through 37B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use “electric-field assisted binding” in the FET device of Chen at least in order to increase the speed of the sensing process, as explicitly stated in (Holm-Kennedy: ¶ 111).  As such, Holm-Kennedy may be seen as an improvement to Chen, in this aspect.
This is all of the features of claim 1.

With regard to claims 3, 5, 6, 8, and 10, Chen further discloses, 
3. The method of claim 1, wherein the at least one bacterial cell [i.e. E. coli O157:H7; ¶¶ 67-69] is pathogenic bacteria [E. coli O157:H7 is pathogenic, as evidenced by Craighead at ¶ 18].  
5. The method of claim 1, wherein the peptide probe [i.e. i.e. “anti-E. coli O157:H7 antibodies”; ¶¶ 67-69] is bacterial specie specific [E. coli is a species].  
6. The method of claim 1, wherein the peptide probe [i.e. “polyclonal anti-E. coli O157:H7 antibodies” ¶¶ 67-69] is bacterial strain specific [E. coli O157:H7 is the strain of the species E. Coli].  
8. The method of claim 1, wherein the at least one bacterial cell includes S. aureus (ATCC 6538), wild-type A. baumannii (AB5075)50, A. baumannii (5075 LOS-)51, B. subtilis, or E. coli.  
10. The method of claim 1, wherein electrically detecting the binding of the at least one bacterial cell includes determining the concentration of the at least one bacterial cell bound to the G-FET/peptide device [Chen: ¶¶ 75-78; Figs. 4A-4D].


With regard to claim 7, 
7. The method of claim 1, wherein the peptide G-FET/peptide device is storable at room temperature.  
It is held, absent evidence to the contrary, that the G-FET/peptide device of Chen/Holm-Kennedy “is storable at room temperature” simply by not being heated or cooled during storage.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 9, 
9. The method of claim 1, wherein the method has a sensitivity including a detection limit to 104 cells/ml and detection time to below 5 minutes.  
The detection limit of the device of Chen, alone is orders of magnitude better than 104 cells/mL (as shown in Figs. 4A-4D) and has a detection time of less than 5 minutes as shown in Fig. 4B.  With the additional speed provided by the electric field-assisted binding of Holm-Kennedy, the speed would be expected to be faster, as indicated in Holm-Kennedy (at ¶ 111).

D. Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holm-Kennedy, as applied to claim 1 above, and further in view of Ren.
Claim 4 reads,
4. The method of claim 1, wherein the at least one bacterial cell is an antibiotic resistant bacterial strain.  
The prior art of Chen in view of Holm-Kennedy, as explained above, teaches each of the features of claim 1. 
Chen does not teach that a bacteria sensed by binding to the peptide probe is antibiotic resistant. 
Ren, like Chen, teaches a bioFET (a functionalized HEMT) having an active surface functionalized with preferably antibodies that selectively bind pathogens including bacteria (Ren: ¶¶ 25-35, 43; Fig. 1A).  In particular, Ren explains the importance of detecting particularly harmful bacteria including methicillin-resistant S. Aureus (MRSA) and Clostridium difficile, both of which are antibiotic resistant (Ren: ¶ 28).
Inasmuch as both Chen and Ren use antibodies as the probe molecule to bind a target bacteria, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the antibody probe in Chen for MRSA or Clostridium difficile in order to make the sensor in Chen capable of detecting MRSA or Clostridium difficile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814